Citation Nr: 1311951	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2008 rating decision in which the RO, in pertinent part, denied claims of service connection for bilateral hearing loss and tinnitus.

In August 2010, January 2012, and November 2012, the Board remanded this matter for additional evidentiary development.

The Board notes that, in addition to the physical claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In November 2012, this matter was remanded for additional VA examination.  Upon remand, the examiner was requested to discuss the evidence submitted by the Veteran, including the study submitted in December 2011, conducted on mice and reflecting that overexposure to intense sound can cause temporary or permanent hearing loss.  In addition, the examiner was asked to discuss the PowerPoint presentation reflecting that permanent hearing loss may result from noise exposure, even if pure tone thresholds return to normal immediately following noise exposure and the article showing the benefits of the use of mice in medical research, both submitted in October 2012.

Additional opinion was provided in November 2012.  However, the examiner did not separately discuss the items set forth above, as requested.  As such this matter must be remanded for compliance with the November 2012 remand instructions.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should arrange for an appropriate VA examination, with an examiner other than the examiner who provided the February and November 2012 medical opinions, for the purpose of determining whether the Veteran has hearing loss and tinnitus that are related to the Veteran's active military service.  The claims folder should be made available to and reviewed by the examiner.

The examiner must comment on the Veteran's reported onset and continuity of his hearing loss and tinnitus since service, in particular, the Veteran's own contentions in his August 2010 statement clarifying the nature and extent of his noise exposure due to hunting and in the workplace, which he believed had been misunderstood and overemphasized by previous examiners.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must specifically discuss (i) the evidence submitted by the Veteran, including the study submitted in December 2011, conducted on mice and reflecting that overexposure to intense sound can cause temporary or permanent hearing loss, and (ii) the examiner should discuss the PowerPoint presentation reflecting that permanent hearing loss may result from noise exposure, even if pure tone thresholds return to normal immediately following noise exposure and the article showing the benefits of the use of mice in medical research, both submitted in October 2012.

The examiner should the opine whether it is at least as likely as not that any hearing loss and tinnitus is related to or had its onset in service, particularly as associated with the reported in-service acoustic trauma. 

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



